UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4522


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAMON ANTOINE QUICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00291-JAB-1)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diana Stavroulakis, Pittsburgh, Pennsylvania, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon     Antoine    Quick       appeals       his     convictions         and

216-month sentence imposed after his guilty plea to seven counts

of   interference     with    commerce       by    robbery       and    one    count   of

brandishing a firearm during a crime of violence.                             On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the court had jurisdiction

over   Quick’s      crimes,   whether     Quick’s         plea    was    knowing       and

voluntary, and whether the district court imposed a reasonable

sentence.     Quick was informed of his right to file a pro se

supplemental brief but has not done so.                      The Government has

declined to file a response brief.                For the reasons that follow,

we affirm.

            First, the district court had jurisdiction over the

case pursuant to 18 U.S.C. § 3231 (2012).                   Quick pled guilty to

a federal crime, and the district court therefore had original

jurisdiction over this case.          Thus, this claim is without merit.

            Turning to the guilty plea, because Quick did not move

in the district court to withdraw his guilty plea, the guilty

plea   proceeding     is   reviewed     for       plain    error       only.      United

States v.    Martinez,     277   F.3d    517,      525    (4th    Cir.    2002).        We

conclude that the district court substantially complied with the

requirements of Fed. R. Crim. P. 11 in accepting Quick’s guilty

                                         2
plea.    The court ensured that the plea was knowing, voluntary,

and supported by a factual basis.                     We therefore find the plea

valid and enforceable.         See     United         States    v.    Moussaoui,    591

F.3d 263, 278 (4th Cir. 2010)(“In evaluating the constitutional

validity of a guilty plea, courts look to the totality of the

circumstances surrounding [it], granting the defendant’s solemn

declaration of guilt a presumption of truthfulness.”).

           We review Quick’s sentence for reasonableness under a

deferential     abuse-of-discretion              standard.           Gall    v.   United

States, 552 U.S. 38, 51 (2007).                  This review entails appellate

consideration       of     both      the         procedural         and      substantive

reasonableness of the sentence.                 Id.    In determining procedural

reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the

parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) (2012) factors, selected a

sentence   based    on     clearly    erroneous            facts,    and    sufficiently

explained the selected sentence.                Id. at 49-51.

           If   the      sentence    is     free      of    significant      procedural

error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                             Id. at 51.

If the   sentence     is   within     the       properly      calculated      Guidelines

range, we apply a presumption on appeal that the sentence is

substantively reasonable.            United States v. Susi, 674 F.3d 278,

                                            3
289 (4th Cir. 2012).            Such a presumption is rebutted only if the

defendant shows “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                     United States v. Montes-Pineda,

445   F.3d    375,      379   (4th    Cir.      2006)      (internal       quotation      marks

omitted).

              We conclude that the district court did not abuse its

discretion in sentencing Quick.                     We have thoroughly reviewed the

record and discern no error in Quick’s sentence.                                     The court

adopted      the    undisputed       Guidelines           range    and     sentenced      Quick

within this range and the statutory sentencing range applicable

to    his    offense.         In     addition,        the    court       gave    a     thorough

explanation for its sentencing, addressing Quick’s argument for

a lower sentence as well as the Government’s arguments for a

longer      sentence.         Finally,       the      record       fails    to    rebut     the

presumption        of    reasonableness          accorded         his    within-Guidelines

sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Quick’s conviction and sentence.                              This court

requires that counsel inform Quick, in writing, of the right to

petition     the     Supreme    Court      of       the   United    States       for    further

review.      If Quick requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move        in    this      court        for       leave     to      withdraw       from

                                                4
representation.        Counsel’s motion must state that a copy thereof

was served on Quick.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        5